Mr. President, permit me at the outset to add my voice to the many that have preceded me, in most heartily congratulating you on your election to the high office of President of the twenty-ninth session of the General Assembly. My delegation rejoices to see you in the Chair. We know you well for your accomplishments as foreign Minister of Algeria, a great nation with which my country has close and friendly ties. We have come to respect you as well for the prominent role and positive contributions you have made to the non-aligned movement and the conferences of Islamic nations, movements whose aspirations and objectives my Government fully shares and firmly supports. We have every confidence that you will deploy all the wit and wisdom that we have so often witnessed from you, and exercise the infinite patience and perseverance that we know you to possess, to ensure the success of this session. For our part let me say, Mr. President, that my delegation stands ready to extend to you our fullest co-operation.
310.	In welcoming you, Mr. President, may I also take the opportunity to pay tribute to Mr. Leopoldo Benites of Ecuador, who as President, not only of the twenty-eighth session but also of the historic sixth special session of the General Assembly , contributed immensely to the fruitful deliberations of the sessions. May I, therefore, express my delegation's gratitude and admiration to Mr. Benites for the skillful guidance he had given us, the leadership he had provided and the wisdom he had shown which enabled us to bring the twenty-eighth session and the sixth special session to their successful conclusions
311.	My delegation too, both on its behalf and on behalf of the Malaysian Government, would like to extend at the outset its warm welcome to the delegations and Governments of the Republic of Bangladesh, the Republic of Guinea-Bissau, and Grenada to this great assembly of nations. Their membership will bring us nearer to the attainment of the universality of the United Nations.
312.	Partly because of our geographical proximity but primarily because of our common interest and pursuits, my country was one of the earliest to stretch out its hand of friendship to the people and Government of Bangladesh upon its emergence. We are therefore happy at the admission of Bangladesh to the United Nations. Indeed as a country that bears nothing but good will and friendship to all the countries on the Indian subcontinent, we are even happier at the unanimous support that has been given to her admission.
313.	It is in the same spirit and with a similar sense of familiarity that we welcome the Republic of Guinea-Bissau to membership in the United Nations. My Government had no hesitation in recognizing the declaration of independence that the people of Guinea-Bissau proudly proclaimed last year. The tenacity, the courage and the conviction demonstrated by the people of Guinea-Bissau in their long and just struggle for independence will surely stand as an example for the colonized peoples of the world to follow and as a reminder to the world that the self-determination of peoples cannot forever be denied, much less delayed.
314.	My delegation looks forward to working together with the delegation of the Republic of Guinea-Bissau within this forum, as indeed we have been doing outside it, in various movements to which both our countries subscribe.
315.	If I left Grenada to the last, let me hasten to assure the members of the delegation of Grenada that we welcome them no less warmly to the United Nations, that we no less look forward to working with them. The admission, of Grenada to full membership in the United Nations is surely another important step in the continuing process of decolonization.
316.	We meet today in a climate less clouded by the threat of a global conflagration. This climate, although only slightly improved, is none the less comforting. As one of the many countries that had no part in creating the monstrous threat of a global conflagration and had no choice but to live in constant fear alongside it, we not unnaturally welcome the new relationship at the major-Power level that has contributed, as those Powers alone can, towards its reduction. Detente, if it is to remain welcomed, however, cannot merely mean an increased remoteness of a direct and total conflict at the major-Power level. Nor, if detente is to contribute to the making of cosmic changes, should it merely herald the beginning of cooperation between the major Powers on all issues in aU areas of the world, to the exclusion and at the expense of others less powerful. All nations, be they big or small, fortunately endowed or unfortunately deprived, have the right to contribute to, indeed the responsibility to participate in, the creation of a more secure world order. Respect and restraint should form the relations between all nations regardless of their size or situation.
317.	It is therefore encouraging for my delegation to see that what the major Powers have set in motion had led to major and important initiatives taken by smaller and medium-sized Powers to accept this new challenge and seize this opportunity to work towards
the solution of their own problems. And it is indeed heartening that, as a result, events that had taken place in the past year, and as recently as early this year, had on balance greatly contributed to the relaxation of international tension and increased the scope for peaceful coexistence and constructive relations. It remains our hope, and indeed our determination, to ensure that this will develop into a durable pattern of relations that would diminish the need to confront and increase the will to co-operate among all.
318.	It is in this light that my delegation would like to welcome the salutary initiatives taken by all concerned to devote their best efforts and energies towards finding a just solution to the Middle East problem. We are even more encouraged to hear that the process of finding a just solution is continuing and will continue until the whole Middle East problem is resolved. We welcome the disengagement agreements and the separation of forces in the Middle East but, as is universally acknowledged, and rightly so, disengagement is only a point of departure. A just and durable peace in the Middle East will emerge only with the return of the illegally occupied territories, territories acquired by force, to the countries to which they legally belong, the return of the Palestinian people to their homeland, and, equally important, the end of Israeli occupation of the holy city of Jerusalem.
319.	My delegation has always maintained that the crux of the Middle East problem is the question of Palestine. Today the Palestinians still continue to endure the existence of camp-living and enforced exile. Today the Palestinians are still denied their inalienable rights to self-determination. It is in an effort to redress this situation, to see that justice is done, that my delegation whole-heartedly supports the inclusion of the item entitled "Question of Palestine" on the agenda. It is also my delegation's hope that the item will be deliberated in the plenary meeting of the General Assembly, and that it will be brought up at the earliest possible opportunity , in order that the problem may be given the greater hearing and greater attention which it deserves. But above all it is my delegation's hope that it will remind us of the urgent task facing the international community and lead us to take speedy action to hasten the process of finding a just solution to the problem.
320.	In many areas of the world the process of decolonization has yet to run its full course. In this regard we welcome the new and positive attitude adopted by the new Portuguese Government. Its willingness to recognize the independence of Guinea-Bissau and to concede the right of self-determination and independence of the peoples of Mozambique and Angola is an important contribution to the cause of decolonization in Africa and the world.
321.	While my delegation welcomes the constructive and positive attitude of the new Portuguese Government, the action already taken by it in regard to the independence of Guinea-Bissau and the action which it promised to take in the future in regard to the self-determination and independence of Mozambique and Angola all salutary action which, we are confident, will contribute greatly to global peace and security my delegation is, however, constantly reminded that in South Africa and in Southern Rhodesia white minority regimes representing nothing but their own selfish interests and pursuing policies that are inhuman and abhorrent continue to remain in power. The brutality and injustice that are being committed in South Africa and in Southern Rhodesia, the systematic denial of human rights to the vast majority of Africans, permit no ambiguity of attitude towards apartheid. There can be no shade of grey in regard to a policy designed solely for the purpose of perpetuating domination of and discrimination against peoples whose skins happen to be black by those whose skins happen to be white. To refuse to condemn the regimes in South Africa and Southern Rhodesia is to condone their evil policies. To allow them to persist in maintaining their evil policies and to continue with their repressive actions is to allow them to erode the foundation of peace and security in that continent. And so long as South Africa remains in Namibia, so long as these racist regimes are allowed to exist, so long will peace remain but a promise. We would like to urge, therefore, that those who have it in their power to assist in removing these institutions of injustice should not claim powerlessness to do anything.
322.	Events that have recently taken place on the Indian subcontinent gave us reason to rejoice. Within the improved climate and in the spirit of detente we see the fruition of continuing dialog and constructive relations. And we earnestly hope that what has already been set in motion will continue and pave the way for greater co-operation among all the countries in that region e id in the process will lead to the resolution of all the remaining problems.
323.	It is in the same spirit that my delegation views the Korean question. We continue to urge that the constructive dialog already begun, but regrettably interrupted, will be resumed at the earliest opportunity. We acknowledge again the many difficulties that have to be faced by both sides, but we who enjoy friendly relations with both the Republic of Korea and the Democratic People's Republic of Korea strongly believe that while there is dialog there is hope for the reconciliation of their differences that may finally lead to the reunification of the two Koreas. Any progress in this area will contribute further to the already improved climate in the international political scene.
324.	But, while we recognize the improvement so far achieved, we also realize this is no time to be complacent, to be lulled by the new sense of reduced insecurity. If the dangerous antagonism of the major Powers has been reduced, the pursuit of aggression and confrontation and conflict is still very much a painful part of the present in many areas of the world.
325.	In Viet Nam, despite the agreement to end the war, a war is still in progress. Although it is now less devastating, it is no less tragic. We continue to consider the agreement to be a realistic basis for the settlement of the problem and, more importantly, a basis for the building of peace in our part of the world. We continue, therefore, to urge its strict implementation and the adherence to it of all concerned. And we stress again that the people of Viet Nam themselves must be allowed to determine their own future without any interference from outside.
326.	It is in this same spirit .that we view the problems confronting the people of the Khmer Republic. My delegation's dearest wish for the people of the Khmer Republic is the speedy return of peace to their country . The problem of the Khmer Republic, as my country sees it from close proximity- both Malaysia and the Khmer Republic being in the South-East Asian region- is basically a problem of contending leaderships and is, in my delegation's view, a problem that only the people of the Khmer Republic may determine. Herein lies a fundamental principle which throughout the length and breadth of our deliberations on this issue must never be lost sight of. The United Nations, whose principal mandate is the fostering and preservation of peace, should never allow itself to take positions that would be incompatible with this high ideal. This august body, in its anxious pursuit of peace, should not allow itself to disregard the very fine lines that are drawn between positions that are permissible and positions that are not.
327.	It is my delegation's view that the Assembly should remind itself that, should it not tread with the utmost caution in the matter of the Khmer Republic's representation in this body, it stands in grave danger of compromising a sacrosanct principle of non-interference in the internal affairs of a sovereign, independent State. The United Nations can best contribute to the well-being of the Khmer people and nation by expressing its genuine anxiety for the return of peace to that country and by affording every assistance within its power to the Khmer people to resolve their problem themselves.
328.	Although tension and insecurity in old areas of conflict have been reduced, new ones have arisen. Recently, death and destruction have descended upon the island, of Cyprus. This conflict is no less tragic and no less a threat to world peace. It is clear that a satisfactory solution in this instance must be left to the decision of the parties immediately involved. We are therefore encouraged by the fact that the leaders of the two communities in Cyprus have met and, as a result, the humanitarian aspects of the problem have to a certain extent, been negotiated and agreed upon, much to the relief of those directly involved. My delegation in this regard would like to pay a tribute to the Secretary-General for the timely initiatives he has taken, initiatives which, in a sense, represent the continuing role that the United Nations plays and must play. But the prospect for peace in Cyprus remains dim. My delegation therefore urges that all parties concerned direct their efforts most urgently towards the early resolution of this problem in a just manner.
329.	If I now turn to the subject of disarmament* it is because my delegation attaches great importance to it. I would once again like to reiterate my Government's support for a World disarmament conference under the auspices of the United Nations and Would welcome positive efforts towards the convening of such a world conference. It may be fanciful now to speak of fear of a nuclear war. But let us not lose sight of the fact that nuclear weapons are Still with us, that their capabilities are being constantly improved upon, that their possession is within the reach of an ever-increasing number of nations. The existence of nuclear weapons ensures that their use remains a possibility, however remote. The continuing development of such weapons of mass destruction and their acquisition by more countries increases the possibility of their utilization. Even if the threat of a nuclear fall-out that would destroy us all has lessened, the threat to the environment as a result of a fall-out from the "limited" nuclear tests has not. We must urgently seek an end to. the suicidal course that we seem to have embarked upon; to fail to work towards disarmament now is to agree to face destruction in the future.
330.	We welcome, in particular, the initiatives designed to create nuclear-free zones and zones of peace in various regions of the world, similar to our own aspirations to make South-East Asia a zone of peace, freedom and neutrality, for they reflect the real desire and represent one of the many efforts by nations to contribute towards a more stable international order.
331.	.We believe that the primary responsibility for contributing towards peace and stability in one region of the world should rest with those countries that belong to the region. Moved by such considerations, Malaysia, together with its immediate neighbors which are also members of the Association of SouthEast Asian Nations, has embarked upon a program of study and consultation to establish a zone of peace, freedom and neutrality in South-East Asia.
332.	Our own proposal, which is embodied in the Declaration of Kuala Lumpur, as the Assembly has been informed on previous occasions, seeks within the context of the prevailing improved international political climate to prevent South-East Asia from being an arena for major-Power conflict. It seeks also to enhance co-operation among States in.the region, and further seeks to develop a sense of regionalism, so that all who belong to the region need not fee! nor find themselves in a hostile environment. We hope to evolve from this a solidarity that will prevent our differences assuming proportions which, in the past, have resulted in their exploitation by others outside the region, to our terrible cost.
333.	While we continue to support proposals for the establishment of nuclear-free zones and zones of peace, and while we continue to be sympathetic to such proposals, it is also my delegation's view that such proposals and initiatives should first have the support of countries in the proposed zone. Convinced of our belief that the creation of nuclear-free zones and zones of peace will contribute greatly to global peace and security, Malaysia stands ready to give support and encouragement to similar initiatives and proposals by others.
334.	We would expect also that the major Powers, which are equally convinced and equally concerned with global peace and security, would likewise support and encourage any such proposals and contribute positively towards their implementation. My Government, therefore, views with grave concern and deeply deplores the increasing military and naval activities of the major Powers in the Indian Ocean. Adherence to and respect for the United Nations declaration of a zone of peace in the Indian Ocean [resolution 2832 (XXVI) by the major Powers is imperative.
335.	While efforts have been made to reduce the risks of war in the pursuit of peace, no comparable effort has been made to solve the economic and social problems facing the world. On the one hand, there
is the problem of spiraling inflation which continues to pose a serious threat to world economic and financial stability as each nation tries its own method of coping with it. On the other, there are the problems posed by the realignment and floating of exchange rates, the rise in the price of fuel, shortages of food grains and fertilisers, and a slow-down in the growth rates of the industrial countries. For the developing countries, these problems have been compounded by a drop in prices of many of their primary commodities. When the prices of these commodities had been high, they had helped to cushion the effects of inflation. But now, as the prices haye come down, and the prices of capital goods imported from developed countries remain high, the burden imposed upon the developing countries has become intolerable.
336.	The problem of how to cope with inflation is indeed a complex one, especially as there is no single agreed method of arresting it. Wage and price costs and their effects on employment make it an acute political problem for all nations. Furthermore, the problem cannot be treated in isolation, for whatever measures are taken by the industrialized countries in particular, developing countries will be invariably affected. Never before has the world community been faced with a problem of such magnitude during peace-time.
337.	We in the developing countries are most concerned that while the developed countries grapple with the immediate problems posed by inflation, they will relegate to the background the more basic issues that have concerned us for well over two decades. Issues such as the attainment of the level of official development assistance of 0.7 per cent of gross national product by 1975 by the developed countries; the reform of the international monetary system with greater participation by the developing countries; trade liberalization measures; remunerative prices; access for our primary commodities, semi-manufactures and manufactures to the markets of the developed countries, and a greater share in world trade are in need of urgent attention, in addition to the ever-present problems of hunger, disease, illiteracy and mass unemployment.
338.	All these problems were given an airing once again at the sixth special session held here in April this year, on the initiative of the President of Algeria. This session was a landmark in the efforts of the developing countries to redress the imbalance in the economic relations between the developed and the developing world. At the meeting, the" General Assembly unanimously agreed, by resolution 3201 (S-VI), to establish a new international economic cfrder based on equity, sovereign equality, interdependence, common interests and co-operation among all States. In doing so, the Assembly clearly recognized that the old system, which had been established long before developing countries had become independent, was not adequate to meet the new challenges facing the world, especially the developing countries. The Assembly, therefore, proclaimed its united determination to work urgently for the establishment of a new economic order. This implied greater co-operation between developed and developing countries.
339.	Increased co-operation is, in fact, imperative because the problems that we face are interrelated and their effects are world-wide. Any solution to them must be found in the global context. If there is to be genuine co-operation, then there is no doubt that it must be based on partnership and mutual advantage. It cannot be otherwise. However, it must be recognized that, according to the rules of the game, the developing countries are the handicapped ones and therefore deserving of preferential treatment and special consideration. If this is not recognized, then terms such as "interdependence" and "mutuality of interests" are merely euphemisms for the exploitation of the poor and the weak by the rich and the strong.
340.	We have also very often heard that political will is necessary if developed countries are to fulfill their obligations and commitments under the International Development Strategy for the Second United Nations Development Decade and help create a truly new economic order. Indeed, the problem, in essence, is a political one, and the time has come for the developed countries to show greater statesmanship so as to translate the various resolutions, strategies, declarations and programs into actions. The problem is also a moral one, for the developed countries owe it to the developing countries, as their former colonial masters who exploited their human and natural resources, and thus built the foundations of their own prosperity, to bring about economic and social stability. As you, Mr. President, so eloquently put it in your address to us, "However decisive the distribution of power may be, moral considerations also have their weight, and this weight can be decisive" [2233rd meeting, para. 31].
341.	One issue on which it is necessary to bring the political will to bear is the level of official development assistance. It has been known, for instance, that instead of reaching the prescribed target of 0.7 per cent, official development assistance has fallen to about 0.35 per cent of the gross national product of developed countries. In asking that that level be maintained or even increased, we are not asking the developed countries to give up their prosperity. What is asked of them, as Mr. McNamara, President of the World Bank, pointed out, is that they just dedicate a tiny fraction of their incremental income, that is, income over and above that which they enjoy that will accrue to them in the 1970s. The present problems that developed countries face should not be used as an argument against foreign aid, as these countries are in a stronger position to weather the storms they experience.
342.	Developing countries, on the other hand, with a weak resistance, will only sink deeper and deeper into the quagmire of difficulties. Then even a salvage operation on a global scale will be too little, too late. Developed countries should consider that instead of giving millions for disaster assistance it would be more beneficial if the developing countries were instead granted fair and remunerative prices for their exports. This would have a greater salutary effect on the economies of developing countries. On the other hand, the rise in price of an essential import item or a decline in the price of their primary export can erase all the benefits they would get from foreign aid.
343.	Another example of the "aid fatigue" is the response to the emergency operation launched by the Secretary-General in response to resolution
3202 (S-Vl) to meet the immediate and urgent needs of the countries most seriously affected by the current crisis. To say the least, the response has been poor. It has been estimated that economic assistance to these countries would amount to US $3,000 to $4,000 million for the first 12 months. Yet bilateral and multilateral assistance already announced by Governments only amounts to $1,000 million.
344.	On the question of external assistance for agriculture in developing countries to help alleviate the food crisis, it has been estimated that assistance in the years ahead would have to be increased to $5,000 million from the $1,500 million that is currently available. It has been mentioned that more than 460 million people are "permanently hungry" and their capacity for living a normal life cannot be realized. At least 40 per cent of them are children. The question we ask is, what sort of a world are we building for these children?
345.	The World Bank carries an even more ominous warning in its report for 1974, in which it forecasts that many developing countries will experience a decline in their gross national product growth rates below the 6 per cent target set for the International Development Strategy and that for the poorest countries the growth rates will be so low that per capita incomes will either be stagnant or rise very little between now and 1980. For these countries, especially those with high population growth rates, the prospects look terrifying indeed. The report also talks about the bleak prospects of mobilizing additional capital and says:
"It appears almost inevitable that at least in the short run, the flow of concessionary aid will decline even further in real terms. This will happen at a time when the needs of countries which depend heavily upon such aid will be greater than ever."
What prospects do these countries have for social and economic development?
346.	President Ford of the United States of America said in his address before the Assembly that "we need new approaches to international co-operation to respond effectively to the problems we face" [2234th meeting, para. 22].
347.	Yet the Secretary-General in his press conference given on the eve of this session said, "there was not a trend towards better international co-operation, but rather a trend back again to nationalism . . .".
348.	It is clear therefore that What we really need is a firm commitment from the developed countries that they will negotiate in earnest and genuinely have the interests and the welfare of the developing countries at heart. Nowhere is this more applicable than in the multilateral trade negotiations, where the whole question of an improvement in the trade position of the developing countries is being discussed. Progress on these negotiations has been slow. We in Malaysia set great store by these negotiations because our export trade constitutes more than 40 per cent of our gross national product. Yet the multilateral trade negotiations, for example, have barely got off the ground, though they are to be concluded by 1975. Further delays in the negotiations are expected while developed countries preoccupy themselves with their own problems. Such delays, as our Prime Minister pointed out when he addressed the special session of ILO in Geneva in June this year, are "morally untenable. He called on the developed countries to negotiate in earnest with the developing countries.
349.	Progress in bringing about reforms of the international monetary system has also been slow. In calling for an early reform of the monetary system we, together with the other developing countries, have called for greater participation by the developing countries in the decision-making process, the establishment of a link between special drawing rights and additional development finance and the transfer of real resources from the developed to the developing countries. These issues, important as they are, seem to be overshadowed by the current developments on the financial scene. Yet the need for these reforms could not have been greater.
350.	The negotiations on the charter of economic rights and duties of states have also been stalled because of the lack of agreement on such key questions as the permanent sovereignty over natural resources, foreign investments, transnational corporations, nationalizations and compensation. The charter will be an important document governing, the economic relations between States. iSuccess in settling the outstanding issues depends on whether a political decision has been reached by some of the countries concerned to proceed with finalizing the charter. Otherwise the discussion of this item at this session could turn out to be another long drawn-out affair with little progress to report at the end.
351.	We seem to have reached a stalemate in our efforts to establish a more just and equitable socio-economic order. We all know how this is to be achieved. It only remains for the developed countries to change their attitudes so that we can break this stalemate. We are encouraged by the fact that a few of these countries have come out in support of the aspirations and hopes of the developing counties and have taken concrete steps to fulfill their commitments and obligations. The efforts of such countries are worthy of our praise. This leads us to believe that all is not yet lost.
352.	If we are to build a durable structure of peace, it is imperative not only to improve the political climate but, along with it, to make a genuine attempt to achieve economic and social justice for the developing countries. Otherwise, as the Secretary-General pointed out in his introduction to the report on the work of the Organization, We will risk destroying even the very gains made on the political front and usher in a new period of desperation, chaos and confrontation. We believe that there is too much at stake to allow this to happen. Malaysia pledges to do all it can within its means, and asks that others do the same.
